Per Curiam. This cause comes before this Court as a result of a reconsideration of a job audit by the Director of Personnel. This claim is for retroactive pay as a result of the reallocation of the Claimant’s job reclassification. The Respondent, represented before this Court by the Office of the Attorney General, submitted a stipulation which is as follows: “Now comes the Respondent by William J. Scott, Illinois Attorney General, William E. Webber, Assistant Attorney General of Record and stipulates in the above captioned matter as follows: 1. This case arises as a result of a reconsideration of a job audit. The reallocation was approved by the Director of Personnel and pursuant to Rule 1-30 was held to be effective on March 16,1976. 2. The issue before this Court in this case is whether the awarding of retroactive salary as a result of a reallocation of job classification violates the prohibitions set forth in Ch. 127, para. 145 which in part provides as follows: ‘Amounts paid from appropriations for personal service of any officer or employee of the State . . ., shall be considered a full payment for all services rendered between the dates specified in the payroll... and no additional sum shall be paid... which payments would constitute in fact and additional payment for work already performed and for which remuneration had already been made,.. .’ 3. The above issues were dealt with fully in the case of Claire Crawford, 32 Ill.Ct.Cl.__, and is dispositive of the issues presented by this case. 4. The Court in Claire Crawford, supra, decided that the miselassification amounted to an administrative error and that an award should be granted consistent with the Department of Personnel’s application of Rule 1-30. 5. Wherefore, Respondent consents to an award in the amount of $50.16 subject to appropriate added benefits and deductions and withholdings as required by law and the rules and regulations of the State of Illinois for retirement, F.I.C.A. and income tax withholdings.” This Court concurs with the Attorney General and hereby grants an award to Mary C. Fortin in the amount of $50.16 subject to the appropriate added benefits and deductions and withholdings as required by laws, rules and regulations of the State of Illinois for retirement, F.I.C.A. and income tax withholdings.